DETAILED ACTION
This final rejection is responsive to the amendment filed 26 December 2021.  Claims 1, 5-10, 14, 18, and 19 are pending.  Claims 1 and 14 are independent claims.  Claims 1 and 14 are amended.  Claims 2-4, 11-13, and 20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections under 35 U.S.C. 101
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues (pg. 10-12) that the claimed limitations of the independent claim overcome the current rejection by arguing that claim 1 is “tied to a particular application of any alleged abstract idea.  For example, claim 1 is tied to determining when a particular certification is going to expire, generating and transmitting applicable expiration alerts, receiving requests for training by an administrator and scheduling training related to the particular certification.”
Examiner respectfully disagrees.  The newly amended claims consist of limitations that were previously presented in claims 2-4, 12, and 13, except for limitations “n” and “o”.  However, the new limitations also do not impose any meaningful limits on practicing the abstract idea.  In particular, the new limitations focus on scheduling certification renewal prior to its expiration.  The limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas and no additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Moreover, Applicant argues that “determining when a particular certification is going to expire, generating and transmitting applicable expiration alerts, receiving requests for training by 

Claim Rejections under 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pg. 13-14) that cited references do not teach the newly amended claims.  Examiner agrees.  Accordingly, a new reference, Roth (US 2006/0053075 A1), has been added to the rejection, as further detailed below.  
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, 14, 18, and 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an appointment system that schedules appointments based on available slots.  Specifically, the claims recite an abstract idea which falls under the grouping “Certain Methods of Organizing Human Activity”.  The recitation of generic computer components such as a processor and memory does not preclude the claim from reciting an abstract idea.  
The first limitation of claim 1 retrieves available slots.  The second limitation has the user request a slot.  The third limitation compares requested slot against the available slots.  The fourth limitation generates an error message if the requested slot interferes with the available slot.  The fifth limitation stores the requested slot if it does not interfere with the available slots.  The fifth limitation defines scheduling operations by an administrator.  The sixth and seventh limitations define additional criteria for scheduling appointments.  The eighth limitation defines checking whether the user is able to schedule an appointment by checking their qualifications.  
This judicial exception is not integrated into a practical application.  In particular, the claims 1-13 and 20 recite a system with a processor, memory and database and claims 14-19 recite a method, which amount no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
Independent claims 1, 14, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors, memory, and a database to perform the scheduling of appointments amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The foregoing also applies to claims 5 and 18 since they define identifying a user which is scheduling the appointment.  Similarly, the limitations of claims 5 and 18 fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas and no additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The foregoing also applies to claims 6-10 and 19 since they define notifying the user of the appointment, confirming with the user that an appointment is scheduled, cancelling the appointment, reminding the user of an appointment, and marking down the appointment with the details of the user.  Similarly, the limitations of claims 6-10, 13, and 19 fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas and no additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Lastly, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2007/0250411 A1) hereinafter known as Williams in view of Kuchenski (US 2017/0103370 A1) hereinafter known as Kuchenski in view of Dimino (US 2018/0060766 A1) hereinafter known as Dimino in view of Structure of the United States Air Force (https://en.wikipedia.org/wiki/Structure_of_the_United_States_Air_Force#Squadron, attached as pdf), hereinafter known as Air Force Structure in view of Roth (US 2006/0053075 A1) hereinafter known as Roth.

Regarding independent claim 1, Williams recites:
at least one processor; and  (Williams: ¶[0012]; Williams teaches a processor.)
a memory coupled to the at least one processor, wherein the memory stores: an available slot database including a set of available slots;  (Williams: Fig. 2 and ¶[0012], ¶[0055] and ¶[0064]; Williams further teaches a database which stores inventory detail which includes whether items are available.)
a scheduled ... database including a set of scheduled ... ; and  (Williams: Fig. 2 and ¶[0055] and ¶[0064]; Williams further teaches a database which stores inventory detail which includes whether items are available.)
an expiration database including a set of expiration dates corresponding to a set of certifications, wherein each expiration date of the set of expiration dates is associated with a particular user; and  (Williams: ¶[0028] and ¶[0042]; Williams teaches checking whether the personnel has current qualifications from a training history module.)
instructions that, upon execution, cause the at least one processor to: obtain the set of available slots and the set of scheduled appointments;  (Williams: ¶[0064]; Williams teaches querying the database to determine whether the items are available, when the user requests specific items.)
receive user input indicating a requested slot;  (Williams: ¶[0064]; Williams teaches querying the database to determine whether the items are available, when the user requests specific items.)
compare the requested slot to the obtained set of available slots and the obtained set of scheduled appointments;  (Williams: Fig. 3 and ¶[0064]; Williams teaches querying the database to determine whether the items are available, when the user requests specific items.)
in response to the requested slot interfering with the obtained set of available slots and the obtained set of scheduled appointments, generate and display an error message;  (Williams: Fig. 3 and ¶[0064]; Williams teaches notifying the individual that the requested item is unavailable.)
in response to the requested slot not interfering with the obtained set of available slots and the obtained set of scheduled appointments, store the requested slot as a new available slot of the set of available slots;  (Williams: Fig. 3 and ¶[0064]-¶[0065]; Williams teaches issuing items when they are available.)
in response to receiving an administrator selection: obtain a set of administrator credentials; compare the set of administrator credentials to present login credentials; and in response to the present login credentials matching at least one administrator credential of the set of administrator credentials, display a next administrator user interface;  (Williams: Fig. 2 and ¶[0032]; Williams teaches a login and access control module which must be accessed prior to accessing any of the functional modules.)
in response to the present login credentials matching at least one administrator credential of the set of administrator credentials: ...  (Williams: ¶[0058]; Williams teaches that the armory personnel has the ability to assign military equipment by team, squad, platoon, section, and company.)
...
at a predetermined time interval: obtain the set of expiration dates; for each expiration date of the set of expiration dates, determine whether the corresponding expiration date is within a threshold time of a present date; and in response to determining the corresponding expiration date is within a threshold time of the present date, generate and transmit an expiration alert to an administrator;  (Williams: ¶[0028] and ¶[0042]; Williams teaches checking whether the personnel has current qualifications and may issue alerts that qualifications need to be renewed.  The instant specification does not define the threshold time.  Accordingly, Williams teaches issuing alerts when qualifications are needed to be renewed.  The foregoing teaches alerting the administrator when the expiration date has expired, which may be interpreted as within a threshold of time.)
...
...
wherein each scheduled appointment included in the set of scheduled appointments includes at least one of: (i) a date, (ii) a time, (iii) a Squadron identifier, (iv) a flight identifier, and (v) a user identifier.  (Williams: Fig. 3 and ¶[0064]-¶[0065]; Williams teaches issuing items when they are available and updating the database.  The equipment is associated with the requesting individual.)

Williams teaches a database which contains available reservation slots for military equipment; however, Williams does not explicitly teach scheduling appointments.

However, Kuchenski does teach scheduling appointments.  (Kuchenski: Fig. 2 and ¶[0027] and ¶[0033]; Kuchensi teaches scheduling appointments.)

Williams and Kuchenski are analogous to the present invention, as both references are reasonably pertinent to the problem faced by the inventor, i.e. managing a reservation interface system.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a military equipment reservation system that allows the issuance of military equipment through a user interface as taught in Williams with reserving the military equipment by scheduling an appointment as taught in Kuchenski.  Williams already teaches a reservation system for military equipment.  However, Williams does not explicitly teach reserving the military equipment by scheduling an appointment.  Kuchenski provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Williams to include teachings of Kuchenski because the combination would allow the user to retrieve the equipment in the future.

Williams in view of Kuchenski does not explicitly teach:
obtain a set of ... numbers; request a ... number; receive the ... number; and in response to the ... number matching at least one ... number of the set of ... numbers, display a flight screen; 
in response to the ... screen being displayed: obtain a set of ... numbers; request a ... number; receive the ... number; and in response to the ... number matching at least one ... number of the set of ... numbers, display a set of user-selectable links, wherein each link of the set of user-selectable links identifies a weapon option;


However, Dimino teaches:
obtain a set of ... numbers; request a ... number; receive the ... number; and in response to the ... number matching at least one ... number of the set of ... numbers, display a flight screen;  (Dimino: Fig. 4 and ¶[0052] and ¶[0073]; Dimino teaches matching personnel information provided by the armorer to the information provided by the server.)
in response to the ... screen being displayed: obtain a set of ... numbers; request a ... number; receive the ... number; and in response to the ... number matching at least one ... number of the set of ... numbers, display a set of user-selectable links, wherein each link of the set of user-selectable links identifies a weapon option;  (Dimino: Fig. 4 and ¶[0052] and ¶[0073]; Dimino teaches matching personnel information provided by the armorer to the information provided by the server.)

Dimino is analogous to the present invention, as the reference is reasonably pertinent to the problem faced by the inventor, i.e. assigning military equipment to the appropriate personnel.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a military equipment reservation system using scheduled appointments wherein the military equipment is assigned by team, squad, platoon, etc... as taught in Williams in view of Kuchenski with further entering the information into the system to match the personnel information as taught in Dimino.  Williams in view of Kuchenski already teaches a reservation system for military equipment wherein the military equipment is assigned by team, squad, platoon, etc....  However, Williams in view of Kuchenski does not explicitly teach further entering the information into the system to match the personnel information.  Dimino provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Williams and Kuchenski to include teachings of Dimino because the combination would allow to match the correct personnel to the equipment.

Lastly, Williams in view of Kuchenski in view of Dimino does not teach the “Squadron” and “Flight” terminology.  This limitation describes nonfunctional descriptive material and does not carry patentable weight. The functionality of the electronic device is not affected by the appearance of the icons. See MPEP § 2111.05(I)  Moreover, Air Force Structure teaches Squadron and Flight as label of units containing a number of people.  (Air Force Structure: pg. 1)

Air Force Structure is analogous to the present invention, as the reference is reasonably pertinent to the problem faced by the inventor, i.e. identifying the organizational type of personnel.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a military equipment reservation system using scheduled appointments wherein the military equipment is assigned by team, squad, platoon, etc... by matching personnel identification as taught in Williams in view of Kuchenski in view of Dimino with the unit denominations consisting of Squadrons and Flights as taught in Air Force Structure.  Williams in view of Kuchenski in view of Dimino already teaches a military equipment reservation system using scheduled appointments wherein the military equipment is assigned by team, squad, platoon, etc... by matching personnel identification.  However, Williams in view of Kuchenski in view of Dimino does not explicitly teach unit denominations consisting of Squadrons and Flights.  Air Force Structure provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Williams, Kuchenski, and Dimino to include teachings of Air Force Structure because the combination would allow support of any type of unit label.

Williams in view of Kuchenski in view of Dimino in view of Air Force Structure does not explicitly teach:
in response to generating and transmitting the expiration alert to the administrator, receive a request for training from the administrator related to a certification corresponding to the corresponding expiration date within the threshold time of the present date from the set of certifications; and 
in response to receiving the request for training from the administrator, schedule training based on the set of available slots and based on input received from the administrator for the particular user to obtain additional training to renew the certification;

However, Roth teaches:
in response to generating and transmitting the expiration alert to the administrator, receive a request for training from the administrator related to a certification corresponding to the corresponding expiration date within the threshold time of the present date from the set of certifications; and  (Roth: ¶[0176] and ¶[0181]; Roth teaches in addition to the warning to also then automatically schedule training before a certification expires.  Some scheduling may require supervisor approval.)
in response to receiving the request for training from the administrator, schedule training based on the set of available slots and based on input received from the administrator for the particular user to obtain additional training to renew the certification;  (Roth: ¶[0176] and ¶[0181]; Roth teaches in addition to the warning to also then automatically schedule training before a certification expires.  Some scheduling may require supervisor approval.)

Roth is analogous to the present invention, as the reference is reasonably pertinent to the problem faced by the inventor, i.e. scheduling renewal of a certification upon expiration.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a military equipment reservation system using scheduled appointments wherein the military equipment is assigned by team, squad, platoon, etc... and issuing alerts when qualifications need to be renewed as taught in Williams in view of Kuchenski with scheduling renewal of a certification by the administrator upon the alert as taught in Roth.  Williams in view of Kuchenski already teaches a reservation system for military equipment wherein the military equipment is assigned by team, squad, platoon, etc.... wherein an alert is issued when qualifications need to be renewed.  However, Williams in view of Kuchenski does not explicitly teach scheduling renewal of a certification by the administrator upon the alert.  Roth provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Williams and Kuchenski to include teachings of Roth because the combination would allow to efficiently renew the certification.




Regarding claim 5, Williams in view of Kuchenski in view of Dimino in view of Air Force Structure in view of Roth further teaches the weapons accountability system of claim 1 (as cited above).

Williams further teaches:
wherein the instructions, upon execution, cause the at least one processor to, in response to an administrator login: receive a first user identifier; obtain the set of available slots; display the set of available slots; receive a user selection of a selected available slot of the set of available slots; and update the selected available slot to be a scheduled appointment in the scheduled appointments database.  (Williams: Fig. 2 and ¶[0032]; Williams teaches a login and access control module which must be accessed prior to accessing any of the functional modules.  Fig. 3 and ¶[0064]-¶[0065] further teach issuing items when they are available and updating the database.)




Regarding claim 6, Williams in view of Kuchenski in view of Dimino in view of Air Force Structure in view of Roth further teaches the weapons accountability system of claim 5 (as cited above).

Kuchenski further teaches:
wherein the instructions, upon execution, cause the at least one processor to, in response to an update to the scheduled appointments database: generate and transmit an appointment request to a first device associated with the first user identifier.  (Kuchenski: ¶[0028]; Kuchenski teaches sending a confirmation to the consumer device.)




Regarding claim 7, Williams in view of Kuchenski in view of Dimino in view of Air Force Structure in view of Roth further teaches the weapons accountability system of claim 6 (as cited above).

Kuchenski further teaches:
wherein the instructions, upon execution, cause the at least one processor to, in response to receiving a confirmation from the first device: add an indicator to the corresponding scheduled appointment indicating the first device confirmed the scheduled appointment.  (Kuchenski: ¶[0028]; Kuchenski teaches sending a confirmation to the consumer device, which outputs the confirmation via a user interface.)




Regarding claim 8, Williams in view of Kuchenski in view of Dimino in view of Air Force Structure in view of Roth further teaches the weapons accountability system of claim 6 (as cited above).

Williams further teaches:
wherein the instructions, upon execution, cause the at least one processor to, in response to receiving a cancellation from the first device: generate and transmit an alert to an administrator indicating a cancellation of the scheduled appointment; and update the scheduled appointment as a new available slot.  (Kuchenski: ¶[0032]; Kuchenski teaches the user cancelling an appointment and the financial institution (interpreted as administrator) removing the appointment from the calendar.)




Regarding claims 14, 18, and 19; these claims recite a weapons accountability method that is performed by the weapons accountability system of claims 1, 2, and 5-7; therefore, the same rationale for rejection applies.




Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Kuchenski in view of Dimino in view of Air Force Structure in view of Roth in view of Tavakol (US 2010/0070297 A1) hereinafter known as Tavakol.

Regarding claim 9, Williams in view of Kuchenski in view of Dimino in view of Air Force Structure in view of Roth further teaches the weapons accountability system of claim 1 (as cited above).

Kuchenski further teaches:
wherein the instructions, upon execution, cause the at least one processor to, in response to a present time being ... of a first scheduled appointment of the set of scheduled appointments: identify a first user identifier corresponding to the first scheduled appointment; and generate and transmit a reminder to a first device associated with the first user identifier.  (Kuchenski: ¶[0049]; Kuchenski teaches the financial institution sending an email and text reminders for the scheduled appointments.)

Williams in view of Kuchenski does not explicitly teach: ... within a predetermined time ...

(Tavakol: Fig. 30 and ¶[0174]; Tavakol teaches sending reminders one week prior or one day prior or one hour prior to the appointment.)

Tavakol is analogous to the present invention, as the reference is reasonably pertinent to the problem faced by the inventor, i.e. scheduling and maintaining appointments.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a military equipment reservation system using scheduled appointments which send reminders to the users of upcoming appointments as taught in Williams in view of Kuchenski with sending the reminders within a predetermined time of the scheduled appointment as taught in Tavakol.  Williams in view of Kuchenski already teaches a reservation system for military equipment which allows to schedule appointments and sends reminders.  However, Williams in view of Kuchenski does not explicitly teach sending the reminders within a predetermined time of the scheduled appointment.  Tavakol provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Williams and Kuchenski to include teachings of Tavakol because the combination would allow for more precise reminders.




Regarding claim 10, Williams in view of Kuchenski in view of Dimino in view of Air Force Structure in view of Roth further teaches the weapons accountability system of claim 9 (as cited above).

Williams further teaches:
wherein the reminder indicates an appointment type and an appointment location.  (Williams: Fig. 2 and ¶[0032]; Williams teaches a login and access control module which must be accessed prior to accessing any of the functional modules.  Fig. 3 and ¶[0064]-¶[0065] further teach issuing items when they are available and updating the database.)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145